%-HE       ~-lTORXEY           GENEHAL
                            OFTEXAS




Doctor James A. Turman                Opinion No. WW-294
Aotlng Executive Mrector
Texas Youth Council                   Re:   Whether or not the Comp-
Austin, Texas                               troller may approve
                                            warrants covering the
                                            cost of transportation
                                            for students being
                                            released from Texas Youth
                                            Counail facilities to
                                            their own homes, or such
                                            other homes as the ~Council
                                            may approve, if such homes
                                            are outside the State of
Dear Dr. Turman:                            Texas.
          You have requested our opinion on whether or not the
Comptroller may approve warrants covering the aost of traris-
portation for students being released from Texas Youth Council
facilities to their own homes, or such other homes as the
Council may approve, If such homes are outside the State of
Texas.
          Senate Bill 303, which turns over the administration
of all correctional schools for delinquent children to the
Texas Youth Council, provides as follows:
            Texas Laws, Regular Session, 1957, Chapter 281,
page 660:

            'Sea. 27.
                    The Youth Counoil may release under
                                      plaae delinqm
     m           &a$s:$;%n;h;;:       usual homes or in
     any situation or family that It has approved. The
     Youth Council may, subject to appropriation, employ
     parole officers for Investigating, placing, super-
     vising and otherwise directing the aotivitles of a
     parolee so as to insure his/her adjustment to
     society in accordance with rules and regulations
     established by the Texas Youth Council, and work
     with local organizations, clubs, and agencies In
     formulating plans and prooedures for the prevention
     of juvenile delinquency. The Youth Counail may, at
     any time, until finally discharged by the Youth
Doctor James A. Turman, Page 2 (w-294)


      Councii,_ resume
                  _    the care and custody,of any child ,
      released unaer parole supervision. [Rnphasls ours)
          "Sec. 28. (a) The Youth Council shall Insure
      that each delinquent child It releases under
      supervision has suitable clothing, transportation
      to his home, or to the county in which a suitable
      home or employment has been found for him, and
      such an amount of money as the rules of the Youth
      Council authorize."
          This general provision in Senate Bill 303 applies
onlv to delinauent children released bv the Youth Council
under supervision. When interpreted in the light of Section
27 supra, it is our opinion that under supervision means
under parole supervision of the Texas Youth Council and sub-
ject to their recall at any time prior to final discharge.
We cannot believe that the Legislature intended to confer
supervisory powers on the Texas Youth Council which extend
beyond the borders of the State of Texas, for to do so would
be to give extra-territorial effect to the laws of Texas.
9 Tex. Jur. 355, Conflict of Laws, Sec. 3; Phillips v. Perue,
111 Tex. 112 (1921); Willis v. Missouri Pacific Railway C 0. f
61 Tex. 432 (1884); Western Union Telegraph Co. v. Epley, 218
S.W. 528 (1920).
           Article 514315,Vernon's Civil Statutes, reads as
follows:
         "Section 1. Upon the discharge or parole of
     any person committed to the Gatesville State School
     for Boys or the Gainesville State School for Girls,
     the Superintendent of the Institution from which
     such person is discharged or paroled shall provide
     them with a complete suit of suitable clothing, and
     Five Dollars ($5) in money, and procure transporta-
     tion for them to their homes, if resident of this
     State, or to the county in which they may have:been
     convicted or to such other place In the State at
     which said discharged or paroled person may have
     procured employment or to a place where a suitable
     home has been found for such person.
         "Sec. 2. The furnishing of clothing and
     transportation and the payment of money may be made
     from appropriations for support and maintenance
     made to the Institution from which such person was
     discharged or paroled, or from local funds, or from
     any appropriation specifically made for such
Doctor James A. Turman, Page 3 (WW-294)


      purposes by the Legislature of the State of Texas.”
          The statutes clearly indicate that a person dis-
charged or paroled from the Gatesvllle or Gainesville Schools,
whether under State supervision or not, Is entitled to
transportation to the county in which he was convicted, his
home, or any county in which a suitable job has been found
for him, but not to any point outside the State of Texas.
          These are the only statutes found in the general law
of Texas providing for transportation for students released
from Texas correctional schools, and these statutes as related
above do not constitute authority for out-of-state transporta-
tion.
          Your letter also made reference to House Bill 133,
which provides as follows:
          Texas Laws, Regular Session, 1957, Chapter 385,
Section 7b, page 870:
          "b. The cost of deporting any non-resident or
      alien may be paid by any of the institutions named
      In this Article from appropriated funds available
      to such institutions. It is further provided that
      expenditures from appropriation items designated
      'General Operating Expenses' and 'other operating
      expense' in this Article, for the purposes of      ,.
      deporting non-residents or aliens or of returning
      Texas patients or students from other states, shall
      be governed by the ;ollowing additional rules and
      procedures: . . .
          This is an appropriation bill and cannot grant
additional authority to the Youth Council beyond that already
provided for in the general law, since to do so would require
general legislation, which cannot be included in a general
appropriation bill. Tex. Const., Art. III, Sec. 35; Moore v.
                           See also Attorney General's
!?i%Ft%5ig~i~jY j2&5,5Z965 (1935).
          Further, the Legislature cannot make an appropriation
for any purpose for which authority cannot be found in "pre-
existing law". Tex. Const., Art. III, Sec. 44; Nichols v.
State, 32 S.W. 452, writ ref. (1895); Fort Worth Cavalry Club
-Sheppard,   83 S.W.2d 660 (1935); State v. Haldeman, lb3
S.W. 1020, writ ref. (1913).
          It therefore follows that the Comptroller has no
Doctor James A. Turman, Page 4 (WW-294)


authority to approve warrants covering the cost of transpor-
tation for students being released from Texas Youth Council
facilities to any place outside the State of Texas.
                              SUMMARY
            The Comptroller may not approve warrants
            covering the cost of transportation for
            students being released from Texas Youth
            Council facilities to their own homes or
            such other homes as the Council may
            approve if such homes are outside the
            State of Texas.
                                Very truly yours,
                                 WILL WILSON
                                 Attorney General of Texas




GC:pf:jl
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
J. C. Davis, Jr.
W. V. Geppert
C. K. Richards
Geo. P. Blackburn
REVIEWED FOR THE ATTORNEY GENERAL
BY:
     James N. Ludlum